       Case 1:16-cr-00212-CCC Document 615 Filed 07/22/20 Page 1 of 12



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :   CRIMINAL NO. 1:16-CR-212
                                            :
             v.                             :   (Judge Conner)
                                            :
KEVIN COLES (1),                            :
DEVIN DICKERSON (2),                        :
TOREY WHITE (3),                            :
JERELL ADGEBESAN (5),                       :
KENYATTA CORBETT (6),                       :
MICHAEL BUCK (7),                           :
NICHOLAS PREDDY (8), and                    :
JOHNNIE JENKINS-                            :
  ARMSTRONG (9),                            :
                                            :
                   Defendants               :

                                 MEMORANDUM

      The above-captioned criminal action was a capital case until just over

one month ago, and each defendant charged with a capital crime was assigned a

second attorney “learned in the law applicable to capital cases” as required by

statute. See 18 U.S.C. § 3005. Learned counsel for each of the formerly death-

eligible defendants now ask the court to continue their respective appointments

notwithstanding the government’s declination to seek the death penalty as to any

defendant. (See Docs. 599-603, 605, 608). For the reasons that follow, the court will

grant learned counsel’s requests and continue their appointments in this case, but

at a reduced hourly rate of compensation.

I.    Factual Background & Procedural History

      In August 2016, a grand jury sitting in Harrisburg, Pennsylvania, returned a

five-count indictment charging defendants Kevin Coles and Devin Dickerson with
        Case 1:16-cr-00212-CCC Document 615 Filed 07/22/20 Page 2 of 12



various drug-trafficking and firearms offenses. (Doc. 1). This case was complicated

even in its early stages, with counsel disputes prompting numerous substitutions

of appointed counsel, motions to suppress requiring multiple evidentiary hearings

and extensive briefing, an interlocutory appeal by the government that was later

withdrawn, and three unsuccessful defense motions for reconsideration. While

all of this was occurring, the grand jury returned a superseding indictment adding

a count against both Coles and Dickerson for drug trafficking resulting in serious

bodily injury. (See Doc. 189 at 7).

        On December 20, 2018, the grand jury returned a second superseding

indictment which added nine defendants and 16 counts, including several capital

charges. (See Doc. 238). Specifically, the second superseding indictment charged

Coles and Dickerson, as well as newly named defendants Torey White, Christopher

Johnson, Jerell Adgebesan, Kenyatta Corbett, Michael Buck, and Johnnie Jenkins-

Armstrong, with the following capital crimes: three counts of use of a firearm

during and in relation to a crime of violence (viz., Hobbs Act robbery and killing

a witness) resulting in death; one count of conspiracy to commit murder for hire;

and three counts of murder of a witness. (Doc. 238 at 12-21). The court promptly

assigned a second attorney “learned in the law applicable to capital cases” to each

death penalty-eligible defendant in accordance with 18 U.S.C. § 3005. (Docs. 383-

390).

        We convened a telephonic scheduling conference on March 15, 2019, to

discuss pretrial scheduling matters. (See Doc. 426). At the parties’ request, we

appointed a coordinating discovery attorney, (Doc. 432), established a discovery


                                          2
       Case 1:16-cr-00212-CCC Document 615 Filed 07/22/20 Page 3 of 12



deadline, (Doc. 435 ¶ 7(a)), and set February 3, 2020, as the government’s deadline

to provide notice of intent to seek the death penalty pursuant to 18 U.S.C. § 3593(a),

(Doc. 435 ¶ 1(e)). We subsequently imposed a status-report requirement, tasking

the government to file reports at 45-day intervals concerning, inter alia, the status

of discovery and whether the government had made an initial decision to not seek

the death penalty as to any death penalty-eligible defendant. (See Doc. 449; see

Docs. 450, 456, 466, 473, 491, 492, 507, 550).

       On November 21, 2019, Johnson pled guilty to 10 counts of the second

superseding indictment. (See Doc. 480). The plea agreement recommends that the

court impose consecutive life sentences on eight of those counts. (See Doc. 468 at

13). Sentencing is scheduled for August 18, 2020. (Doc. 571).

       The grand jury returned a third superseding indictment on January 29,

2020. (Doc. 499). The third superseding indictment added a new capital charge of

conspiracy to murder three witnesses against Coles, Dickerson, White, Adgebesan,

Corbett, and Jenkins-Armstrong, (id. at 24); added a new non-death-eligible count

against those defendants and Preddy, (id. at 18-19); added Preddy to all new and

existing capital counts, making him death penalty-eligible for the first time, (id. at

12-17, 20-23); and removed all counts and allegations against Johnson, (Doc. 508 at

2). We promptly appointed learned counsel for Preddy. (Doc. 506). At the request

of the government, we extended the deadline for its Section 3593(a) notice of intent

from February 3 to June 2. (Doc. 495). We thereafter granted the government’s

request, with defense counsel’s concurrence, for a three-day extension of that

deadline. (See Docs. 573-575).


                                             3
       Case 1:16-cr-00212-CCC Document 615 Filed 07/22/20 Page 4 of 12



      On June 4, the government filed a notice pursuant to Section 3593(a)

advising the court and the defendants that it will not seek the death penalty as to

any death penalty-eligible defendant. (Doc. 577). We convened a telephonic

conference on June 22, 2020, to discuss pretrial and trial scheduling and the

propriety of retaining learned counsel given the government’s election. (Doc. 585).

During the conference call, all learned counsel expressed a desire to remain on the

case. We thus invited learned counsel to submit ex parte letter briefs to the court by

July 6 setting forth a justification for their continued appointment. (Doc. 596). All

counsel filed timely submissions, (Docs. 599-603, 605, 608), and the matter of

retention of learned counsel is ripe for disposition.

II.   Discussion

      Section 3005 of Title 18 of the United States Code provides that a person

             indicted for . . . [a] capital crime shall be allowed to make
             his full defense by counsel; and the court before which the
             defendant is to be tried, or a judge thereof, shall promptly,
             upon the defendant’s request, assign 2 such counsel, of
             whom at least 1 shall be learned in the law applicable to
             capital cases.

18 U.S.C. § 3005. We have adhered to the letter of this mandate. After return of

the indictments charging capital crimes against Coles, Dickerson, White, Johnson,

Adgebesan, Corbett, Buck, Preddy, and Jenkins-Armstrong, we expeditiously

appointed a second attorney “learned in the law applicable to capital cases” to

represent each of them. (See Docs. 383-390, 506).

      The question now before us is whether the appointment of learned counsel

must—or if not must, should—continue in light of the fact that the government has



                                           4
       Case 1:16-cr-00212-CCC Document 615 Filed 07/22/20 Page 5 of 12



opted not to pursue the death penalty against any death penalty-eligible defendant.

The Third Circuit Court of Appeals has not squarely decided if capital defendants

retain the right to a second attorney after the government elects not to seek the

death penalty. It has said, however, that defendants “[a]re no longer capital

defendants” within the meaning of Section 3005 once the death penalty is formally

disavowed. See United States v. Casseus, 282 F.3d 253, 256 (3d Cir.) (concluding

that district court’s failure to address defendants’ requests for appointment of

learned counsel for several weeks, until requests “were rendered moot by the

government’s decision not to seek the death penalty,” was harmless), cert. denied,

537 U.S. 852 (2002).

      Nearly all circuit courts to address the question sub judice have held that a

defendant’s entitlement to learned counsel ends when the government elects not to

pursue the death penalty. See United States v. Cordova, 806 F.3d 1085, 1099-1102

(D.C. Cir. 2015); United States v. Douglas, 525 F.3d 225, 235-37 (2d Cir.), cert. denied,

555 U.S. 1033 (2008); United States v. Waggoner, 339 F.3d 915, 917-19 (9th Cir. 2003),

cert. denied, 543 U.S. 1005 (2004); United States v. Grimes, 142 F.3d 1342, 1347 (11th

Cir. 1998), cert. denied, 525 U.S. 1088 (1999); see also In re Sterling-Suarez, 306 F.3d

1170, 1174 (1st Cir. 2018) (signaling agreement with cases concluding that learned-

counsel right dissolves when government disavows death penalty). Others have

similarly held that, when the death penalty has been legally foreclosed, the learned-

counsel right is eliminated. See, e.g., United States v. Dufur, 648 F.2d 512, 514-15

(9th Cir. 1980); United States v. Sheperd, 576 F.2d 719, 727-29 (7th Cir. 1978); United

States v. Weddell, 567 F.2d 767, 770-71 (8th Cir. 1977).


                                            5
       Case 1:16-cr-00212-CCC Document 615 Filed 07/22/20 Page 6 of 12



      These cases look to the purpose of the learned-counsel right—to provide

those charged with a capital offense “specialized help” from attorneys with “a

separate and unique base of knowledge, training, and experience,” Cordova, 806

F.3d at 1100, and to “reduce the chance that an innocent defendant would be put to

death because of inadvertence or errors in judgment of his counsel,” Douglas, 525

F.3d at 235-36 (quoting Waggoner, 339 F.3d at 918). The majority of courts reason

persuasively that when the government takes the death penalty off the table, the

heightened stakes necessitating two counsel are no longer present, and the right

to a second attorney is no longer absolute. See Cordova, 806 F.3d at 1100 (citing

Waggoner, 339 F.3d at 918); Douglas, 525 F.3d at 235-36 (citing Waggoner, 339 F.3d

at 917-19; In re Sterling-Suarez, 306 F.3d at 1174-75; Grimes, 142 F.3d at 1347).

      The only court of appeals to take a contrary position is the Fourth Circuit. In

United States v. Boone, 245 F.3d 352 (4th Cir. 2001), the Fourth Circuit concluded

that the right to a second attorney persists even after the government elects not to

pursue the death penalty, interpreting Section 3005 to apply “upon indictment” and

“regardless of whether the government chooses to seek the death penalty.” Boone,

245 F.3d at 364. However, it later signaled that the right may be less absolute than

suggested by Boone. In United States v. Robinson, 275 F.3d 371 (4th Cir. 2001), the

court declined to exercise its discretion to reverse the conviction of a defendant

whose learned counsel was discharged after the government chose not to seek the

death penalty. Robinson, 275 F.3d at 384. Although the court found the discharge

to be plain error under Boone, it held that the error “did not affect the fairness,

integrity, or public reputation of judicial proceedings.” Id. In 2014, a Fourth Circuit


                                           6
       Case 1:16-cr-00212-CCC Document 615 Filed 07/22/20 Page 7 of 12



panel observed that it remains bound by Boone while recognizing that the decision

“is at odds with the view adopted by all our sister circuits to have considered the

issue.” United States v. Shepperson, 739 F.3d 176, 178 n.1 (4th Cir.) (collecting

cases), cert. denied, 572 U.S. 1125 (2014).

      We are persuaded by and will adopt the majority view, which aligns with the

intent undergirding Section 3005. We conclude that the statutory right to learned

counsel applies to capital cases only and that this case lost its capital nature when

the government chose not to seek the death penalty. See Casseus, 282 F.3d at 256;

see also Cordova, 806 F.3d at 1099-1102; Douglas, 525 F.3d at 235-37; Waggoner, 339

F.3d at 917-19; Grimes, 142 F.3d at 1347. Thus, to the extent counsel urge the court

to adopt the Fourth Circuit’s approach and find that their clients remain statutorily

entitled to second counsel, (see Doc. 601 ¶ 3), we decline to do so.

      That a formerly death-eligible defendant is not entitled to continued

appointment of second counsel does not mean that continuation is not permitted

or appropriate. Neither Section 3005 nor any decision of which this court is aware

prohibits a trial court from retaining second counsel if the complexity of the case or

other relevant considerations make retention of the second lawyer prudent. See

Douglas, 525 F.3d at 238; see also Cordova, 806 F.3d at 1102. Per contra, whether to

continue the dual appointment in a particular case is a matter “best left to the broad

discretion of the district court.” Douglas, 525 F.3d at 238.

      The Guidelines for Administering the Criminal Justice Act provide

guidance for a court deciding how to exercise that discretion. The Guidelines state

that, when the government declines to pursue the death penalty, the court should


                                              7
        Case 1:16-cr-00212-CCC Document 615 Filed 07/22/20 Page 8 of 12



reduce the number of counsel and the compensation rate “absent extenuating

circumstances.” GUIDE TO JUDICIARY POLICY, Vol. 7, Ch. 6, §§ 630.30.20(a), -.30(a)

(hereinafter “CJA GUIDELINES”). With respect to the number of counsel, the

Guidelines recommend considering “(1) the need to avoid disruption of the

proceedings; (2) whether the decision not to seek the death penalty occurred late in

the litigation; (3) whether the case is unusually complex; and (4) any other factors

that would interfere with the need to ensure effective representation of the

defendant.” Id. § 630.30.20(b)(1)-(4). In determining the compensation rate, we

should consider “(1) the extent to which this representation precludes counsel from

taking other work; (2) the commitment of time and resources counsel has made and

will continue to make in the case; and (3) the need to compensate appointed counsel

fairly.” Id. § 630.30.30(b)(1)-(3).

       After reviewing counsel’s thorough and quite candid submissions, we find it

appropriate to continue the appointment of learned counsel for all formerly death-

eligible defendants. The decision not to seek the death penalty in this case was not

made until June 4, 2020—almost 18 months after the first capital indictment was

returned in late December 2018. (Doc. 577). This case was designated unusual and

complex shortly after that indictment was docketed, (see Doc. 435 ¶ 6), and we have

continued that designation despite the transformation to a noncapital prosecution,

(see Doc. 613 ¶ 10).

       As may be gleaned from our most recent scheduling order, this case is

tremendously complicated. Ten defendants remain for trial, with nearly two dozen

counts charged among them, several of which carry mandatory minimum terms of


                                          8
        Case 1:16-cr-00212-CCC Document 615 Filed 07/22/20 Page 9 of 12



life imprisonment. (See Doc. 499). The nature of the charged conduct is serious:

all defendants for whom learned counsel have been appointed are charged with

conspiring to commit and committing three murders, and two of those defendants

(Preddy and Jenkins-Armstrong) are also charged with conspiring and attempting

to murder a codefendant. (See id.) All told, there are seven robbery, murder, and

drug-trafficking conspiracies charged against the various defendants, (see id. at 8-9,

18-19, 20, 24, 25-26, 28-31, 37-38), in addition to the individual murder, attempted-

murder, robbery, drug-trafficking, firearms, and accessory-after-the-fact counts,

(see id. at 10-11, 12-13, 14-15, 16-17, 21, 22, 23, 27, 32, 33, 34, 35, 36, 39-40, 41).

       The unusual complexity of this matter is further illustrated by the scope of

the investigation and the sheer volume of discovery. Ten local, state, and federal

law enforcement agencies have participated in the investigation of this case. See

Press Release, United States Attorney’s Office Middle District of Pennsylvania,

Maryland Man Pleads Guilty to Murder, Drug Trafficking and Obstruction of

Justice (Nov. 21, 2019), https://www.justice.gov/usao-mdpa/pr/maryland-man-

pleads-guilty-murder-drug-trafficking-and-obstruction-justice. Counsel report that

the initial discovery production exceeded 130 gigabytes of data, with still more to

come. (Doc. 601 ¶ 11). That data includes “massive” cell phone extractions, 20 sets

of cell phone records, thousands of pages of written reports, hundreds of recorded




                                               9
       Case 1:16-cr-00212-CCC Document 615 Filed 07/22/20 Page 10 of 12



phone calls, and “hours of audio and visual files, including surveillance videos,

recorded interrogations, and photographs.”1 (Id.)

      The pretrial schedule in this case contemplates four separate tiers of motions

practice, with extensive briefing and evidentiary hearings anticipated within each

tier. (Doc. 613 ¶¶ 2-5). What is more, counsel report that the Jencks Act materials

are expected to exceed 1,000 pages, (see Doc. 608 at 1; Doc. 601 ¶ 12), and it is likely

that those materials will prompt a flurry of motions in limine in the weeks before

trial, (see Doc. 601 ¶ 12; Doc. 613 ¶ 5). The government has agreed to disclose

Jencks material 30 days before trial. (See Doc. 611-2 at 1). Consequently, defense

counsel will have just one week to file their motions in limine. (See Doc. 613 ¶ 5).

That task, on top of preparing for a multidefendant trial predicted to last at least

one month, “arguably exceeds the capacity of a single attorney.” United States

v. Ledbetter, 107 F. Supp. 3d 849, 857 (S.D. Ohio June 1, 2015). And we are of

course mindful that all pretrial investigation, client consultations, strategizing,

motions practice, and evidentiary hearings will take place against the backdrop of—

and with the many limitations wrought by—an unprecedented global pandemic of

unknowable duration.




      1
       The court has already determined that the volume and nature of the
discovery in this case required appointment of a coordinating discovery attorney.
(See Doc. 432).


                                           10
       Case 1:16-cr-00212-CCC Document 615 Filed 07/22/20 Page 11 of 12



       Finally, learned counsel have worked for 17 months2 to establish effective

working relationships with their clients and their defense teams. Those teams

have thoughtfully divided responsibilities to avoid duplication of effort, and the

resulting efficiencies would be undermined or entirely lost if learned counsel were

discharged at this late juncture. These attorneys have also successfully worked to

build trust with defense witnesses, friends, family members, and, most importantly,

their clients. (Doc. 599 at 6; Doc. 600 at 1-2; Doc. 602 at 2-3; Doc. 602-1; Doc. 603 at 2-

3; Doc. 605 at 3-4; Doc. 608 at 2-4). Termination of learned counsel would jeopardize

multiple attorney-client relationships, the coordinated efforts of the defense teams,

and our ability to adhere to the carefully structured and multi-tiered trial schedule.

Therefore, we conclude that extraordinary circumstances exist in this case to

justify—indeed, to necessitate—the continued appointment of learned counsel for

each formerly death-eligible defendant.

       We will, however, reduce the hourly compensation rate. Most counsel

have expressed no opinion on the question of compensation. Counsel for several

defendants have deferred to the court’s judgment, (see Doc. 599 at 7; Doc. 600 at 2;

Doc. 602 at 5), and counsel for another defendant have opined that compensation at

the rate applicable to noncapital cases is appropriate, (see Doc. 605 at 5). We agree

that compensation at the noncapital rate is now appropriate in this case, see CJA

GUIDELINES § 230.16(a), and we will reduce the hourly rate accordingly.




       2
      The exception to this statement is Preddy, who only became death-eligible
and was appointed a second attorney five months ago. (See Docs. 499, 506).


                                            11
         Case 1:16-cr-00212-CCC Document 615 Filed 07/22/20 Page 12 of 12



III.     Conclusion

         For all of the reasons set forth herein, the court will grant learned

counsel’s request to continue their respective appointments in this inordinately

complex criminal case, but at a reduced hourly rate. An appropriate order shall

issue.


                                           /S/ CHRISTOPHER C. CONNER
                                           Christopher C. Conner
                                           United States District Judge
                                           Middle District of Pennsylvania

Dated:      July 22, 2020
